437 F.2d 444
J. B. CRAWFORD, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Respondent-Appellee.
No. 30686 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
January 13, 1971.

Appeal from the United States for the Southern District of Florida; Ted Cabot, District Judge.
J. B. Crawford, pro se.
Morton J. Hanlon, P. A. Pacyna, Asst. Attys. Gen., Lakeland, Fla., Earl Faircloth, Atty. Gen. of Florida, Tallahassee, Fla., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir. 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F. 2d 966